Citation Nr: 0515675	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  98-16 087	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Evaluation of right leg shin splints, currently rated as 
non-compensable.

2.  Evaluation of left leg shin splints, currently rated as 
non-compensable.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral shin splints and assigned a non-compensable rating 
effective September 1997.  The veteran perfected an appeal as 
to the assigned rating.  

The claims file was transferred to the Nashville, Tennessee 
RO.  In an October 2004 decision, it was determined that it 
was clearly and unmistakably erroneous to rate the veteran's 
bilateral shin splints as one disability.  The right and left 
leg shin splints were separately rated as non-compensable.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

The veteran's bilateral shin splints are rated pursuant to 
Diagnostic Code 5099-5024.  The Rating Schedule provides that 
tenosynovitis, Diagnostic Code 5024, will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  Thus, the veteran's bilateral disability is rated 
based on limitation of motion.  However, a review of the VA 
examinations of record reflects that range of motion studies 
were not conducted.  The veteran has also asserted that a 
bone scan should be performed to assess disability level.  A 
notation by a VA examiner on an x-ray report dated in April 
2002 indicated that if shin splints were a consideration, a 
bone scan would be appropriate.  Although there is a bone 
scan of record, it was dated in March 1995, over 9 years ago.  
In addition, the Board notes that Diagnostic Code 5262 has 
not been considered although that code contemplates 
impairment of the tibia.  

In light of VA's duty to assist in this particular case, the 
veteran should be afforded a VA examination which is adequate 
for rating purposes and follows the directives of Deluca v. 
Brown, 8 Vet. App. 202 (1995)..  

The record further reflects that the veteran has changed 
addresses.  In February 2005, she was sent a VCAA letter.  It 
is unclear if it was forwarded to the new address.  The 
agency of original jurisdiction should ensure that she has 
been provided a copy of this letter.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Ensure that the veteran was sent a copy 
of the February 2005 VCAA letter at her 
current address.  

2.  Schedule the veteran for a VA orthopedic 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  In 
addition, a bone scan should be conducted.  A 
rationale for any opinion expressed should be 
provided.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected bilateral shin 
splints, each leg should be described 
separately.  

The examiner should note the range of motion 
for each leg, i.e., the ankle and knee.  
Whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether there 
is likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when each leg is used 
repeatedly.  All limitation of function must 
be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should state whether the veteran 
has impairment of either tibia to include 
whether she has nonunion, loose motion, knee 
or ankle disability and the severity thereof, 
or genu recurvatum.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  The claims should be 
readjudicated in light of all of the evidence 
subsequent to the November 2004 supplemental 
statement of the case.  Diagnostic Codes 5024 
and 5262 should be considered with 
application of DeLuca.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement as to any issue 
remaining on appeal and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board after compliance with 
requisite appellate procedures.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

